Citation Nr: 0705093	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  05-16 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
hairline fracture of the skull.

2.  Entitlement to service connection for residuals of a 
fracture of the second toe of the left foot.

3.  Entitlement to service connection for schizoaffective 
disorder, claimed as mental condition, post-traumatic stress 
disorder (PTSD), or manic depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
December 1977.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a March 2004 rating decision by the 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  


FINDINGS OF FACT

1.  The veteran does not currently suffer from a residual 
disability of a hairline fracture of the skull.

2.  The veteran does not currently suffer from a residual 
disability of a fracture of the second toe of the left foot.

3.  There is no medical evidence of record to establish a 
link between the veteran's mental disability and an event in 
service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a 
hairline fracture of the skull have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  The criteria for service connection for residuals of a 
fracture of the second toe of the left foot have not been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

3.  The criteria for service connection for schizoaffective 
disorder, claimed as mental condition, PTSD or manic 
depressive disorder, have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

The veteran contends that he suffered fractures of his skull 
and toe during service and that he suffers residual 
disabilities as a result.  He reports that his mental 
problems began at the time of the skull fracture, as his 
attitude and personality started changing.  He also reports 
that his toe is abnormal and causes problems after excessive 
walking.  The veteran also contends that he suffers from 
several mental disabilities, to include schizoaffective 
disorder, manic depressive disorder, and PTSD, which he 
asserts are related to service.  He has submitted various 
stressor statements in relation to his claim for PTSD.  See 
September 2003 VA Form 21-4138; June 2004 notice of 
disagreement (NOD); May 2005 VA Form 9; PTSD questionnaires; 
March 2006 hearing transcript.  

The veteran's service medical records reveal that he suffered 
facial lacerations following a motor vehicle accident in 
December 1976.  He reported that he was knocked unconscious 
for one-half hour at the scene.  After a medical examination 
and history, the veteran was found mentally sound; an x-ray 
of his skull was negative.  See DA Form 2173; health record; 
skull series radiographic report.  The veteran's service 
medical records also reveal that he injured his toe while 
riding his bike.  He was originally assessed with a sprain of 
the second toe of the left foot, but was later found to have 
suffered a fracture.  See June 1977 health record.  The 
veteran's service medical records are devoid of treatment for 
a mental condition.  

Post-service medical records are devoid of treatment for any 
residual disability involving the veteran's skull or second 
toe of the left foot.  The veteran has, however, received 
substantial treatment for mental problems, to include 
diagnoses of manic depressive disorder, bipolar disorder, and 
schizoaffective disorder.  The mental treatment records are 
devoid of a diagnosis of PTSD.  See treatment records from 
Dr. Baker, Family Medical Center, The Bridgeway, VA 
outpatient treatment records.  The medical evidence of record 
indicates that the veteran's mental disability was initially 
diagnosed in 1989, more than a decade after his discharge 
from service.  See e.g., March 2000 Social Security 
Administration (SSA) mental status evaluation; April 1991 
attending physician's statement.  The veteran testified that 
he did not receive any psychiatric treatment prior to 1989.  
See transcript.  

The veteran underwent a VA compensation and pension (C&P) 
bones examination in February 2004, at which time his claims 
folder was reviewed.  The veteran reported that he had some 
irritation of the top of his toe, as well as an aching 
sensation, and indicated that his toe is more tender when 
walking.  The veteran did not complain of any problems 
related to his skull.  Physical examination of the veteran's 
left foot revealed normal alignment of the second toe and 
normal range of motion.  There were no palpable deformities, 
the skin was warm and dry, color was good, and there was no 
abnormality of the toe.  The examiner was unable to palpate 
any abnormality of the veteran's skull, his cranial nerves 
two through twelve appeared to be intact without 
abnormalities, and the veteran did not complain of any 
decreased sensation to the extremities.  The examiner 
indicated that he did not obtain an x-ray of the skull, but 
that the veteran did not appear to have any residuals 
secondary to his history of a hairline fracture.  The veteran 
was diagnosed with history of hairline fracture to the skull, 
and history of fracture second left toe with complaints of 
aching discomfort, no physical abnormality noted, x-ray 
negative.  The examiner opined that was unlikely the reported 
fracture of the veteran's skull caused the development of 
mental problems.  

The veteran also underwent a VA C&P mental disorders 
examination in February 2004.  The examiner noted that 
although the veteran's claims folder was not available for 
review prior to the examination, it was reviewed after the 
examination.  During the examination, the veteran reported 
problems with manic depression, indicating that he will be 
calm one moment before suddenly becoming angered.  He 
indicated that he was first diagnosed in 1989 with bipolar 
disorder.  The examiner indicated that a review of the 
records revealed that at the time of his initial diagnosis, 
the veteran was being treated for problems associated with 
alcohol dependence and for charges related to sexual 
misconduct involving his daughter.  The examiner indicates 
that the veteran was admitted to The Bridgeway on at least 
seven occasions, and was diagnosed with schizoaffective 
disorder, alcohol dependence and polysubstance dependence.  

Following a mental status examination, the veteran was 
diagnosed with schizoaffective disorder, bipolar type by 
history, alcohol dependence in remission by history, and 
polysubstance dependence in remission by history.  The VA 
examiner reported that the results of his evaluation depict 
an individual that appears to be evidencing a major affective 
disorder who has also evidenced problems associated with a 
thought disorder.  The examiner pointed out that the veteran 
has an apparent history of alcohol dependence and the abuse 
and dependance of various medications.  The examiner also 
indicated that there was some suggestion the veteran may have 
a characterological disorder as indicated by personality 
testing conducted in December 1989.  The examiner reported 
that the veteran indicated that he had some problems with his 
temper during service and was aware that his father sexually 
molested his sisters and may have been inappropriate with him 
at times while he was growing up.  The examiner opined that 
considering the information available in the claims folder, 
and based upon the information provided by the veteran, there 
does not appear to be any direct link that would suggest that 
the veteran's mental problems are related to his military 
service.  

The medical evidence of record does not support the claims 
for entitlement to service connection for residuals of a 
hairline fracture of the skull or residuals of a fracture to 
the second left toe of the left foot.  The Board acknowledges 
that the veteran suffered lacerations to his face and a 
fracture of his toe during service; the veteran does not, 
however, currently suffer from any residual disability 
involving his skull or second left toe of the left foot.  See 
February 2004 VA C&P bones examination report.  In the 
absence of a current disability involving the veteran's skull 
and second toe of the left foot, service connection is not 
warranted and the claims must be denied.  

The evidence of record also does not support the claim for 
entitlement to service connection for schizoaffective 
disorder, claimed as mental condition, PTSD, or manic 
depressive disorder.  The initial diagnosis of bipolar 
disorder was made more than a decade after the veteran's 
discharge from service, and there is no evidence of treatment 
for any mental disability, to include diagnoses of manic 
depressive disorder, schizoaffective disorder, alcohol 
dependence and polysubstance dependence, prior to 1989.  No 
diagnosis of PTSD has ever been made, despite the veteran's 
contention that he has been told by multiple mental health 
professionals to seek compensation for PTSD.  In addition to 
the lapse of time between the veteran's discharge from 
service and the initial diagnosis of bipolar disorder, the 
examiner who conducted the February 2004 mental disorders 
examination opined that there is nothing to suggest a direct 
link between the veteran's mental problems and service.  The 
Board acknowledges the veteran's contention that his mental 
problems began after he suffered a hairline fracture of the 
skull.  A review of the service medical records, however, 
indicates that a December 1976 x-ray of the veteran's skull 
was normal.  Moreover, the examiner who conducted the 
February 2004 bones examination noted the absence of any 
palpable abnormality of the veteran's skull and opined that 
it was not likely the history of hairline fracture to the 
skull caused the development of mental problems.  See report.  
In the absence of a medical opinion establishing a link 
between the veteran's mental problems and service, to include 
the alleged hairline fracture of the skull, service 
connection for schizoaffective disorder, claimed as mental 
condition, PTSD, and manic depressive disorder, is not 
warranted and the claim must be denied.

The preponderance of the evidence is against the claims and 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the rating decision that is the 
subject of this appeal, the veteran was informed of the 
necessary evidence to substantiate his claims; that the RO 
would assist him in obtaining additional information and 
evidence; and of the responsibilities on both his part and 
VA's in developing the claims.  See letters dated August 
2003, September 2003 and October 2003.  He was later informed 
of the need to give VA any pertinent evidence in his 
possession.  See May 2005 statement of the case (SOC).  As 
such, VA fulfilled its notification duties.  Quartuccio, 16 
Vet. App. At 187.  The Board acknowledges that the veteran 
has not been provided notice as to the appropriate disability 
rating or effective date of any grant of service connection.  
There is no prejudice in proceeding with the issuance of a 
final decision, however, as his claims for service connection 
are being denied.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's service, private and VA treatment 
records have been obtained, as well as records from the SSA.  
The veteran was also afforded appropriate VA examinations in 
connection with his claims.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for residuals of a hairline fracture of 
the skull is denied.  

Service connection for residuals of a fracture of the second 
toe of the left foot is denied.  

Service connection for schizoaffective disorder, claimed as 
mental condition, PTSD, or manic depressive disorder, is 
denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


